Citation Nr: 1215478	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected asbestosis.

2.  Entitlement to service connection for emphysema, to include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to February 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2011, the Veteran presented testimony at a personal hearing conducted in St. Petersburg before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In September 2011, the Board remanded the claims to provide the Veteran with notice regarding how to substantiate his claims on a secondary basis and to obtain an opinion.  The Veteran was provided with the appropriate notice in September 2011 and an opinion that is adequate upon which to base a determination was obtained in December 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Board observes that additional evidence was associated with the claims file after the most recent February 2012 supplemental statement of the case (SSOC).  However, this evidence is either duplicative of evidence already of record or not pertinent to the matters on appeal.  Accordingly, the Board can proceed with a decision in this case.  38 C.F.R. § 20.1304.

In November 2011, the Veteran submitted a claim for aid and attendance that has not been addressed by the RO in the first instance.  Accordingly, the issue of entitlement to aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  COPD has not been shown to be causally or etiologically related to the Veteran's military service, or to a service-connected disorder.  

3.  Emphysema has not been shown to be causally or etiologically related to the Veteran's military service, or to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Emphysema was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2008 with regard to the claims on a direct basis and in a September 2011 letter with regard to the claims on a secondary basis.  The September 2008 letter also explained how to substantiate a claim based on asbestos exposure.  Although the September 2011 notice letter was provided after the initial adjudication of the Veteran's claim in January 2009, the claim was subsequently readjudicated in a February 2012 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the claims were obtained in December 2008 and December 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a May 2009 SOC (statement of the case) and July 2009 and December 2012 SSOCs, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.






LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(b) of VA regulations, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The M21-1MR contains guidelines for the development of asbestos exposure cases.  Paragraph (a) lists common materials that may contain asbestos including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.

Paragraph (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  

Paragraph (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.

Paragraph (d) states that the latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.

Paragraph (e) provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.

Paragraph (f) indicates that some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  

Paragraph (g) notes that high exposure to asbestos and high prevalence of disease have been noted in insulation and shipyard workers.  During World War II, several million people employed in U.S. shipyards and U.S. Navy veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties were used extensively in military ship construction.  

Paragraph (h) provides that VA must determine whether service records demonstrate evidence of asbestos exposure during service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information pertinent to the veteran.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for emphysema or COPD.  

The Veteran contends that he has emphysema and COPD secondary to in-service asbestos exposure and that his service-connected asbestosis aggravates his COPD and emphysema.  The Veteran's in-service exposure to asbestos was conceded by the RO in the January 2009 rating decision that granted service connection for asbestosis.  However, the competent evidence of record does not indicate that the Veteran's emphysema or COPD are related to his in-service asbestos exposure, to his service-connected asbestosis, or began during or are otherwise related to his service.  

The Veteran's service treatment records are absent for any complaints, treatment, findings, or diagnoses of COPD or emphysema.  The Board does note that in April 1970, the Veteran complained of chest pain that was initially thought to be bronchitis.  He had a chest x-ray and EKG.  Both results were within normal limits.  After evaluation, the impression was viral syndrome.  Importantly, at the time of the Veteran's separation from service in February 1975, there were no findings of a respiratory disability to include COPD or emphysema.  In fact, the Veteran marked "no" when asked if he had shortness of breath, pain or pressure in his chest, or chronic cough on his separation report of medical history.  Thus, there was no showing of COPD or emphysema during the Veteran's service.

Notably, the first diagnoses of COPD and emphysema were not until many years after the Veteran's separation from service.  A June 2008 CT scan of the chest reflected COPD and emphysema.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  The first diagnoses of COPD and emphysema were in 2008, approximately 33 years after the Veteran's separation from service.  Moreover, the Veteran is not contending that he began to experience symptoms of COPD and emphysema during service or until many years thereafter.  The Board finds it significant that during the December 2008 VA examination, the Veteran's wife informed the examiner that initial tests in 2003 were suspicious for asbestosis but the first diagnosis was in June 2008.  The Veteran was in fairly good general health and then began to experience increasing shortness of breath over the past few years.  Accordingly, the evidence indicates that the Veteran's COPD and emphysema did not manifest until many years after his separation from service.

The Veteran underwent a VA respiratory examination in December 2008.  After examining the Veteran and reviewing the claims file, the examiner diagnosed asbestosis and COPD.  Although the examiner related the asbestosis to the Veteran's time spent on ships during service, he stated that the Veteran was a decades long smoker which accounts for his COPD, but a determination cannot be made as to which condition has what degree of contribution to his current status.  

In July 2011, VA received a statement from Dr. J.M. who opined that the Veteran's COPD and emphysema are most likely caused by or a result of asbestosis.  He indicated that he had reviewed the Veteran's treatment records since his separation from the military.  

Although the July 2011 opinion is favorable to the Veteran, Dr. J.M. did not provide any rationale to support his conclusion that the Veteran's COPD and emphysema are related to asbestosis.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Accordingly, because Dr. J.M. did not explain why he opined that the Veteran's COPD and emphysema are related to his service-connected asbestosis, the Board affords this opinion little probative value.

In December 2011, another VA examination was obtained to clarify whether the Veteran's COPD and emphysema were aggravated by his service-connected asbestosis.  The Veteran with the assistance of his wife reported that he began smoking at age 17 and still smokes.  After reviewing the Veteran's claims file, the examiner opined that the COPD and emphysema are less likely than not proximately due to or the result of his service-connected asbestosis.  The examiner reasoned that the Veteran has severe COPD and emphysema which is very typical for smoking-related lung disease and is not typical for asbestos lung disease.  The important distinction between asbestos-related lung disease and asbestos-related pleural disease is calcified plaques.  The plaques located in the pleural areas are most likely asbestos-related, but there is not persuasive objective evidence indicating that they materially contribute to or aggravate his smoking-related COPD and emphysema.  The changes seen in his lung tissues are typical for smoking induced damage but not at all typical for asbestos related lung disease.  Pulmonary asbestosis is typically associated with pulmonary fibrosis and interstitial lung disease but these changes of pulmonary asbestosis have not been reported on his chest CT or chest x-rays.  The examiner commented that a June 2009 VA pulmonary consultant stated that the contribution of asbestos exposure to the Veterans COPD and emphysema was not entirely clear but was likely minimal.  The examiner stated that the objective evidence supports this impression.  

The Board finds the December 2011 VA examiner's opinion highly probative.  The examiner based the opinion on a complete review of the claims file and examination of the Veteran.  Importantly, his opinion was based on objective clinical evidence to include review of the Veteran's chest x-rays and CT scans.  The examiner provided a complete rationale to support his opinion.  Accordingly, the Board finds this opinion probative and persuasive.

In conclusion, the most persuasive evidence does not indicate that the Veteran's COPD and emphysema are related to in-service asbestos exposure or to his service-connected asbestosis.  38 C.F.R. § 3.310(b).  In fact, the most persuasive evidence indicates that the Veteran's COPD and emphysema are related to his lengthy smoking history and developed decades after his separation from service.  To the extent that the Veteran and his wife believe that his service-connected asbestosis is aggravating his COPD and emphysema, they as lay people are not qualified to render a medical opinion as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service connection must be denied.  38 C.F.R. §§ 3.303, 3.310.  


ORDER

Entitlement to service connection for COPD, to include as secondary to service-connected asbestosis, is denied.

Entitlement to service connection for emphysema, to include as secondary to service-connected asbestosis, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


